Title: To George Washington from Nathaniel Folsom, 24 September 1776
From: Folsom, Nathaniel
To: Washington, George

 
Exeter [N.H.] 24 Sept. 1776. Informs that in accordance with a request received on 14 Sept. from the Continental Congress, “this State hath raised one thousand Men who are just beginning their March for New York—They are form’d into two Regiments of five hundred Men each under Coll Thomas Tash, and Coll Nahum Baldwin, who are ordered to march their Regiments forward with all possible speed, & put themselves under Your Direction at New York and continue so until the first of December next.”
